OPINION OF THE COURT
Per Curiam.
Respondent Tabber B. Benedict was admitted to the practice *318of law in the State of New York by the First Judicial Department on October 30, 2003. At all time relevant herein, respondent has maintained an office for the practice of law within the First Judicial Department.
On November 27, 2012, respondent pleaded guilty to, among other things, aggravated vehicular assault, a class C felony; vehicular assault in the second degree (two counts), a class E felony; and leaving the scene of an accident without reporting, a class E felony. Respondent admitted, that on or about July 4, 2011, after having become intoxicated, he drove a motor vehicle, made multiple lane violations and struck a bicyclist causing him to suffer serious physical injury. Respondent further admitted that he fled the scene until he was stopped by civilians and arrested by police.
On January 28, 2013, respondent was sentenced to an aggregate term of 3 Vs to 10 years in prison. The Disciplinary Committee now seeks an order striking respondent’s name from the roll of attorneys on the ground that his conviction of New York State felonies automatically disbarred him pursuant to Judiciary Law § 90 (4). Respondent has not submitted a response to this petition.
Respondent’s conviction of a New York felony constitutes grounds for disbarment under Judiciary Law § 90 (4) (see Matter of Kalmus, 40 AD3d 46 [2d Dept 2007] [automatic disbarment based upon conviction of, among other things, vehicular assault in the second degree]; see also Matter of Armenakis, 86 AD3d 205 [1st Dept 2011]).
Accordingly, the petition should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to November 27, 2012.
Mazzarelli, J.E, Acosta, Saxe, Moskowitz and ManzanetDaniels, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to November 27, 2012.